          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 1 of 33




Joseph M. Chambers (0612)
J. Brett Chambers (15106)
HARRIS, PRESTON & CHAMBERS, LLP
31 Federal Avenue
Logan, UT 84321
T: 435.752.3551
F: 435.752.3556
jchambers@utahlawfirm.com
Attorney for Defendant Mark Thompson


                      UNITED STATES DISTRICT COURT OF UTAH
                               NORTHERN DIVISION


PROVIDENCE CITY, a municipal
corporation,                                            NOTICE OF REMOVAL ACTION
                                                           UNDER 28 U.S.C. § 1441(b) -
      Plaintiff,                                                TAKINGS CLAIM
                                                   [Filed concurrently with Civil Cover Sheet and
vs.                                                         Notice of Interested Parties]

MARK THOMPSON, an individual; and                          Case No. _________________
DOES 1-50, a group of unidentified property-
interest holders,                                            Judge _________________

      Defendants.


TO THE CLERK OF THE ABOVE ENTITLED COURT:

        Please take notice that, pursuant to 28 U.S.C. §§ 1441 and 1446 Defendant Mark

Thompson ("Thompson"), hereby removes the civil eminent domain action from the First

District Court for Cache County Utah, where it is currently pending as Case No. 190100206, to

the United States District Court for the District of Utah, Northern Division.

        This court has original jurisdiction over this action under 28 U.S.C. §§ 1331, 1367.

Venue is proper under 28 U.S.C. § 1391(b). The parties reside in this judicial district in events

giving rise to the claims asserted herein occurred here as well.

                                                                                            Page | 1
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 2 of 33




                                          BACKGROUND

       On June 14, 2019, Providence City filed an eminent domain action in the First Judicial

District Court of Cache County, State of Utah. The Complaint was not formally served until July

12, 2019 when an Amended Complaint was filed July 12, 2019. Although service of process

was not made until later Defendant Thompson's counsel agreed to accept service of process of

the Amended Complaint and entered his appearance on July 15, 2019. Consequently, this

removal is timely filed. See 28 U.S.C. § 1446(b) (requiring removal within 30 days of the receipt

of the initial pleading). Pursuant to 28 U.S.C. § 1446(a), a copy of the Summons and Complaint

is attached hereto as Exhibit 1.

       Providence City has not paid defendant Thompson just compensation for the property

that it desires to take pursuant to eminent domain powers it asserts have been granted to it by the

State of Utah. Recently the United States Supreme Court announced in the case of Knick v.

Township of Scott, No. 17-647, ___ U. S. ___ (June 21, 2019) that a taking of private property

occurs at the time of the taking and that a property owner may bring a Fifth Amendment claim

under§ 1983 at that time. Here, Providence City is seeking immediate occupancy of the property

without making a concurrent tender of just compensation and hence if immediate occupancy is

granted Defendant Thompson will suffer a constitutional violation.

       Defendant will file a copy of this Notice of Removal with the clerk of the First District

Court of Cache County, State of Utah, and will serve a copy on the plaintiff, as required by 28

U.S.C. § 1446(d).

       Defendant Thompson denies the allegations contained in plaintiff's complaint and files

this notice of removal without waiving any defenses, objections, exceptions, or obligations that


                                                                                           Page | 2
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 3 of 33




may exist in favor of either state or federal court. In making the allegations in this notice of

removal, defendant Thompson does not concede in any way that the allegations in the complaint

are accurate, the plaintiff has asserted claims upon which relief can be granted, or that the

recovery prayed for is authorized or appropriate.

       Defendant Thompson reserves the right to amend or supplement this Notice of Removal.

If any question arises as to the propriety of the removal of this action, Thompson expressly

requests the opportunity to present such further evidence as necessary to support his position that

this action is removable.

       DATED: August 8, 2019.

                                               HARRIS, PRESTON & CHAMBERS, LLP


                                               /s/ Jos. M. Chambers
                                               Joseph M. Chambers




                                                                                                Page | 3
         Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 4 of 33




                               CERTIFICATE OF SERVICE

        I hereby certify that on this August 9, 2019, a true and correct copy of the foregoing
NOTICE OF REMOVAL ACTION UNDER 28 U.S.C. § 1441(b) - TAKINGS CLAIM
[Filed concurrently with Civil Cover Sheet and Notice of Interested Parties] was sent via the
State of Utah electronic court filing system under Rule 5(b)(3)(A) and by US Mail postage paid
to:


Chad L. Woolley (#9286)
Donald N. Lundwall (#14705)
Chase A. Andrizzi (#16773)
COWDELL & WOOLLEY, PC
32 East Main Street
Sandy, Utah 84070
Telephone: (801) 550-3988
chad@cwutah.com
donald@cwutah.com
chase@cwutah.com
Attorneys for the Plaintiff


                                                               /s/ Jos. M. Chambers




                                                                                        Page | 4
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 5 of 33




        Exhibit 1
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 6 of 33



Chad L. Woolley (#9286)
Donald N. Lundwall (#14705)
Chase A. Andrizzi (#16773)
COWDELL & WOOLLEY, PC
32 East Main Street
Sandy, Utah 84070
Telephone: (801) 550-3988
chad@cwutah.com
donald@cwutah.com
chase@cwutah.com

Attorneys for the Plaintiff


               IN THE FIRST DISTRICT COURT – CACHE COUNTY DPT
                              CACHE COUNTY, STATE OF UTAH


PROVIDENCE CITY, a municipal
corporation;
                                                         AMENDED COMPLAINT
       Plaintiff,
                                                 Affecting Parcel No. 02-096-0066
v.
                                                 Civil No. 190100206
MARK THOMPSON, an individual; and
                                                 Judge Kevin K. Allen
DOES 1-50, a group of unidentified
property-interest holders;
                                                 Discovery Tier: Two
       Defendants.


       PLAINTIFF, Providence City, by and through its attorneys of COWDELL & WOOLLEY,

P.C., hereby files an amended complaint to remove Cache County Assessor as a defendant in this

action and alleges as follows:
             Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 7 of 33



                                      JURISDICTION AND VENUE

        1.    This is an eminent domain action to condemn and acquire private realty (the “Subject

Property”) located in Providence City, Cache County, State of Utah, which property is needed to

install a through street on an existing road. See Exhibit A for a full description of the Subject

Property.

        2.    This Court possesses both subject matter and original jurisdiction over the present

action pursuant to UTAH CONSTITUTION art. VIII, § 5; UTAH CODE ANN. § 78A-5-102(1); and

UTAH CODE ANN. § 78B-6-509(2)(a).

        3.    The Court likewise has personal jurisdiction over all named Defendants in this action

pursuant to UTAH CODE ANN. § 78B-6-509(2)(a).

        4.    Venue is proper in this Court pursuant to UTAH CODE ANN. § 78B-3-301(1)(b) and

UTAH CODE ANN. § 78B-3-307(1)(b).

                                   DESCRIPTION OF THE PARTIES

        5.    Plaintiff Providence City (hereinafter “Providence”) is a municipal corporation

located in Cache County, State of Utah. Providence is, and will be at all times pertinent hereto, in

charge of the public use or purpose for which the Subject Property is sought.

        6.    Defendant Mark Thompson (hereinafter “Thompson”) is an individual residing in

Providence City, Cache County, State of Utah. Thompson owns, claims to own, possesses, or

otherwise has some interest in the Subject Property.

        7.    Cache County Assessor, a county government office located in the city of Logan,

Cache County, State of Utah, has been removed as a defendant in this action due to the absence

of any claimed lien or security interest in the Subject Property.1


1
 Upon due receipt, Plaintiff will file with the Court a declaration letter from Cache County Assessor which
affirmatively disclaims any lien or security interest in the Subject Property.

Amended Complaint: Providence v. Thompson et al.                                                       Page 2 of 10
             Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 8 of 33



        8.    Defendant Does 1-50 are persons or entities not yet identified by Providence but who

may own, claim to own, possess, or otherwise have an interest in the Subject Property. The true

identities of Does 1-50 are presently unknown to Providence; however, if and when Providence

discovers their true identities, Providence will amend this Complaint to allege and incorporate

their actual names.

                                          FACTUAL ALLEGATIONS

        9.    On August 18, 1992, Defendant Thompson conveyed and subsequently recorded a

quitclaim deed of the Subject Property to himself and his wife, Gina Thompson.

        10. On information and belief, Thompson’s 1992 quitclaim interest in the Subject

Property was based upon a claim of adverse possession.

        11. In February 2006, Providence City Council contemplated building a through street

on and near the site where the Subject Property is located.2

        12. On February 14, 2006, based upon public feedback expressing heightened concern

over construction of a “through street,” Providence City Council passed a resolution to install a

cul-de-sac partly situated on the west end of Thompson’s claimed interest in the Subject

Property.3

        13. On August 22, 2006, given that residents living near and around the Subject Property

dedicated at no charge to Providence sufficient land for a 50-foot-right-of-way and a 120-foot

cul-de-sac, Providence City Council resolved to compensate property owners for their gratuitous

dedication of land if the cul-de-sac were to become a “through street” in the future.4




2
  See Providence City Council Resolution 06-009.
3
  See id.
4
  See Providence City Council Resolution 06-058.

Amended Complaint: Providence v. Thompson et al.                                         Page 3 of 10
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 9 of 33



        14. On March 11, 2008, Thompson conveyed a quitclaim deed of the Subject Property to

Providence with a deed restriction prohibiting use of the deeded land for road access.

        15. Thompson’s presently claimed interest in the Subject Property is confined solely to

the road-access deed restriction on the property (the “restriction”).

        16. Providence has retained the services of a qualified appraiser to determine the fair

market value of the Subject Property and Defendants’ alleged interests in it, should they have

any.

        17. The full fair market, fee-simple value of the Subject Property has been appraised at

$60,000.00. See Exhibit B.

        18. The fair market value of Thompson’s claimed interest in the restriction on Subject

Property is estimated to be worth something far less than $60,000.00. See Exhibit C.

                                        FIRST CAUSE OF ACTION
                                             CONDEMNATION

        19. Providence repeats and re-alleges all of the facts and allegations contained in the

preceding paragraphs as if fully set forth herein.

        20. As a governmental entity and political subdivision of the State of Utah, Providence is

duly authorized to exercise the power of eminent domain.

        21. Providence has determined that it is necessary and in the public interest to acquire

the Subject Property by condemnation for the construction of a through street.

        22. Taking the Subject Property free and clear of any other interests is likewise deemed

necessary for construction of the proposed through street.

        23. The exercise of eminent domain by Providence for construction of a through street is

expressly approved and authorized by law.




Amended Complaint: Providence v. Thompson et al.                                         Page 4 of 10
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 10 of 33



        24. Providence intends to initiate construction of the proposed through street along the

site of the Subject Property within a reasonable amount of time upon completion of this

condemnation action; in fact, Providence would like to begin construction immediately.

        25. In February 2019, Providence began concerted efforts to negotiate a purchase of

Defendant Thompson’s claimed interest in the Subject Property.

        26. On February 14, 2019, Providence telephoned Thompson to speak with him about

purchasing his claimed interest in the Subject Property.

        27. Thompson declined to discuss Providence’s proposed offer and directed Providence

to speak with his attorney.

        28. On February 27, 2019, Providence spoke by telephone with Thompson’s attorney,

Joseph M. Chambers, about the following (See Exhibit C):

                a.   Providence’s decision to build a through street along the site of the Subject

                     Property;

                b.   The results of a November 2017 Title Search report on the Subject Property

                     and the purported invalidity of Thompson’s March 11, 2008 quitclaim deed

                     and road-access deed restriction;

                c.   The Subject Property’s appraised value;

                d.   Providence’s offer to purchase Thompson’s claimed interest in the Subject

                     Property’s road-access deed restriction (assuming it is valid); and

                e.   The possibility of eminent domain proceedings involving the Subject

                     Property and Thompson’s claimed interest in the restriction.




Amended Complaint: Providence v. Thompson et al.                                           Page 5 of 10
            Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 11 of 33



        29. Providence offered to purchase Thompson’s claimed interest in the Subject

Property’s road-access deed restriction for an amount between $0 and $60,000.00. See Exhibit C.

        30. Between February 28, 2019 and April 9, 2019, Providence attempted multiple times

to communicate by telephone with Thompson’s attorney but with no success.

        31. On April 10, 2019, Providence sent Thompson’s attorney another letter inquiring

about Providence’s proposed offer to purchase Thompson’s claimed interest in the Subject

Property.

        32. Providence told Mr. Chambers that if it did not receive a response by April 17, 2019,

it would proceed with eminent domain proceedings against the Subject Property.

        33. On April 30, 2019, Providence provided all known Subject Property interest holders

with the information and disclosures required under UTAH CODE ANN. § 78B-6-505(1)(b).

        34. The information and disclosures described above were provided to Defendant

Thompson on April 30, 2019, more than 30 days before the June 11, 2019 Providence City

Council meeting where a vote on the proposed taking of the Subject Property occurred.

        35. On May 1, 2019, and pursuant to UTAH CODE ANN. § 78B-6-504(2)(c) & (d),

Providence mailed written notice of the May 14, 2019 Providence City Council meeting to

Defendant Thompson and informed him of the vote on the proposed taking of the Subject

Property.

        36. The notice described above was provided at least 10 business days before the

Providence City Council Meeting where the required vote was taken.

        37. On May 7, 2019, Thompson, acting through his attorney, counteroffered to sell his

claimed interest in the Subject Property on two conditions: (1) compensation be given to all




Amended Complaint: Providence v. Thompson et al.                                       Page 6 of 10
            Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 12 of 33



property owners who gratuitously donated land to Providence for the 120-foot cul-de-sac; and

(2) Providence pay Thompson $60,000.00 for removal of the road-access deed restriction.

        38. In response to Thompson’s counteroffer, Providence postponed the vote on the

proposed taking of the Subject Property to allow further negotiations between the City and

Thompson.

        39. On June 11, 2019, and pursuant to UTAH CODE ANN. § 78B-6-504(2)(b), the

Providence City Council took a vote and formally approved the proposed taking of the Subject

Property.

        40. Finally, and pursuant to UTAH CODE ANN. § 78B-6-505(2), this eminent domain

action is filed at least 30 days after the day (April 30, 2019) on which the required information

and disclosures were provided to Defendant Thompson.

                        DEFENDANTS WITH NOMINAL INTERESTS

        41. One or more of the above-described Defendants may have merely a nominal interest

in the Subject Property for which no compensation is due to such defendant.

        42. In the event of a default judgment entered against any named Defendant in this suit,

Providence is entitled to a final judgment of condemnation vesting in Providence any interest of

that defendant in the Subject Property, and ordering that such interest is nominal for which no

compensation is due.

                               SECOND CAUSE OF ACTION
                       QUIET TITLE AND REMOVAL OF DEED RESTRICTION

        43. Providence repeats and re-alleges all of the facts and allegations contained in the

preceding paragraphs as if fully set forth herein.

        44. Pursuant to UTAH CODE ANN. § 78B-6-1301, Providence seeks to quiet title to

Defendant Thompson’s claimed interest in the Subject Property’s road-access deed restriction.


Amended Complaint: Providence v. Thompson et al.                                         Page 7 of 10
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 13 of 33



        45. On information and belief, Thompson’s claimed interest in the Subject Property is

based upon an unperfected and consequently invalid claim of adverse possession.

        46. A November 2017 Title Search report on the Subject Property indicates that George

D. Hoggan is the fee simple owner of Thompson’s claimed interest in the Subject Property. See

Exhibit D.

        47. On March 31, 1890, George D. Hoggan and his heirs and assigns obtained a

warranty deed conveying a fee simple estate in the Subject Property.

        48. At present the true identity of the George D. Hoggan family heirs and assigns is

unknown to the Plaintiff.

        49. Prior to his August 18, 1992 quitclaim deed to himself and his wife, the chain of title

to the Subject Property contains no previously recorded deed conveying the property to Mark

Thompson from a previous owner.

        50. The absence of this deed leads Providence to believe that Thompson’s claimed

interest in the Subject Property is based solely on a claim of adverse possession.

        51. If the Court finds that Thompson’s apparent adverse possessory interest in the

Subject Property is invalid, then the George D. Hoggan family heirs and assigns are the rightful

owners of the property and Thompson’s 2008 quitclaim deed to Providence and road-access deed

restriction are consequently null and void.

        52. Alternatively, if the Court finds a valid basis for Thompson’s claimed interest in the

Subject Property, then the road-access deed restriction on the property should be removed

through condemnation by the Court.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests judgment against Defendants as follows:



Amended Complaint: Providence v. Thompson et al.                                         Page 8 of 10
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 14 of 33



        1.   On its First Cause of Action: Condemnation, Providence requests that this Court:

                a.   Enter findings and an appropriate order of the just compensation due, if any,

                     to the Defendants by determining their individual interests in the Subject

                     Property and those of any other interest holders, should there be any.

                b.   Determine if any of the named Defendants hold merely a nominal interest in

                     the Subject Property and declare that such defendants, if any, are not entitled

                     to any compensation.

                c.   Issue a final judgment of condemnation vesting in Plaintiff all claimed

                     interests in the Subject Property and a removal of the road-access deed

                     restriction on the property.

        2.   On its Second Cause of Action: Quiet Title and Removal of Deed Restriction,

Providence requests that this Court:

                a.   Determine if Defendant Thompson’s claimed interest in the Subject Property

                     is based upon an unperfected and consequently invalid claim of adverse

                     possession.

                b.   Assuming Thompson’s apparent adverse possessory interest in the Subject

                     Property is found to be invalid, issue an order declaring the George D.

                     Hoggan family heirs and assigns as the rightful owners of the Subject

                     Property.

                c.   Assuming the George D. Hoggan family heirs and assigns are declared to be

                     the rightful owners of the Subject Property, issue an order declaring

                     Thompson’s 1992 and 2008 quitclaim deeds on the property to be invalid and

                     thereby rendering his road-access deed restriction null and void.



Amended Complaint: Providence v. Thompson et al.                                          Page 9 of 10
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 15 of 33



                d.   Assuming Thompson’s claimed interest in the Subject Property is invalidated

                     and declared to be null and void, issue an order granting the Plaintiff leave to

                     amend this Complaint for the purpose of identifying and including the

                     George D. Hoggan family heirs and assigns.

DATED this 12th day of July, 2019.

                                                        /s/ Chad L. Woolley
                                                       CHAD L. WOOLLEY
                                                       COWDELL & WOOLLEY, P.C.
                                                       Attorney for Plaintiff




Amended Complaint: Providence v. Thompson et al.                                         Page 10 of 10
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 16 of 33




                        EXHIBIT A
                   Description of Subject Property
                                                                                                                                                                                                                                                                                                                                                                                                           MONUMENT DETAIL:
                                                                                                                                                                            100 SOUTH ALTA/NSPS SURVEY                                                                                                                                                                                                                                        PROVIDENCE CITY MONUMENT
                                                                                                                                                                                                                                                                                          VICINITY MAP:                                                                                                                                       200 WEST & 100 NORTH                                                                                                              LEGAL DESCRIPTION PER TITLE COMMITMENT:




                                                                                                                                                                                                                                                                                      W
                                                                                                                                                                 A PARCEL OF LAND LOCATED IN SOUTHWEST QUARTER OF                                                                                                                                                                                                                                                                                                                                                               BEGINNING 1.67 RODS WEST OF THE NORTHEAST CORNER OF LOT 4, BLOCK 27, PLAT "A"
                                                                                                                                                                     SECTION 10, TOWNSHIP 11 NORTH, RANGE 1 EAST,                                                                                                                                                                                                                                                                                                                                                               PROVIDENCE FARM SURVEY AND RUNNING THENCE WEST 53.5 RODS; THENCE SOUTH 1 ROD;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                THENCE EAST 53.5 RODS; THENCE NORTH 1 ROD TO BEGINNING.
                                                                                                                                                                              SALT LAKE BASE & MERIDIAN                                                                                                                                                                                                                                                           W
                                                                                                                                                                                                                                                                                                                                                                                                                                                               6"




                                                                                                                                                                                                                                                                                     W
                                                                                                                                                                                                                                                                                                                                                                                                                                                            1'4 9'
                                                                                                                                                                                                                                                                                                                                                                                                                                                         °3       .7
                                                                                                                                                                                                                                                                                                                                                                                                                                                       45      23
                                                                                                                                                                                                                                                                                                                                                                                                                                                   S        19
                                                                                                                                                                                                                                                                                                                                                            W 100 N
                                                                                                                                                                                                                                                                                                                           89
                                                                                                                                                                                                                                                                                                                      AY




                                                                                                                                                                                                                                                                                                                                                                        DR
                                                                                                                                                                                                                                                                                                                    HW
                                                                                                                                                                                                                                                                                                              HIG




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2090.23'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              S 01°10'29" W
                                                                                                                                                                                                                                                                                                                                                                                                                         P.O.B.




                                                                                                                                                                                                                                                                                                                                                                     GATEWAY




                                                                                                                                                                                                                                                                                    W
                                                                                                                                                                                                                                                                                                                                                           W 100 S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           (BASIS OF BEARINGS)
                                                                                                                                                                 TABLE A ITEMS:




                                                                                                                                                                                                                                                                                                                                             MAIN STREET
                                                                                                                                                                                                                                                                                                                                                                                        PROJECT
                                                                                                                                                                 1.   MONUMENTS HAVE BEEN SET UNLESS EXISTING MONUMENTS WERE
                                                                                                                                                                                                                                                                                                                                                                                        LOCATION
                                                                                                                                                                 FOUND. SET MONUMENTS ARE 24" X 5/8" REBAR WITH A PLASTIC CAP                                                                                                                                                                                                                                                                         SCHEDULE B EXCEPTIONS:
                                                                                                                                                                 STAMPED CRS ENGINEERS.                                                                                                                                                                     1700 S                                                                                                                                                                                                              AS SURVEYED DESCRIPTION:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1. - 12. NOT PLOTTED. NOT RELATED TO SURVEY.




                                                                                                                                                                                                                                                                                    W
                                                                                                                                                                 4.     GROSS LAND AREA: 14,565 SQ FT, 0.33 AC±                                                                                                                                                                                                                                                                                                                                                                 A PART OF THE SOUTHWEST QUARTER OF SECTION 10, TOWNSHIP 11 NORTH, RANGE 1 EAST,
                                                                                                                                                                                                                                                                                                                                                                                                                                            PROVIDENCE CITY MONUMENT
                                                                                                                                                                                                                                                                                                                                                                                                                                            200 WEST & 200 SOUTH                                      13.      QUIT CLAIM DEED                                                  SALT LAKE BASE AND MERIDIAN, BEING ALSO PART OF LOTS 4 AND 5, BLOCK 27, PLAT "A" OF
                                                                                                                                                                 8.     ANY SUBSTANTIAL FEATURES OBSERVED ARE PLOTTED AS SHOWN.                                                                                                                                                                                                                                                                                BOOK / PAGE: 534 / 63                                            THE PROVIDENCE FARM SURVEY, MORE PARTICULARLY DESCRIBED AS FOLLOWS:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ENTRY NO: 562679
                                                                                                                                                                 11.    THE LOCATION OF UTILITIES ARE PLOTTED AS SHOWN.                                                                                                                                                                                                                                                                                        DATE: AUGUST 18, 1992     (NOT PLOTTED, ENTIRE PARCEL)           BEGINNING AT A POINT WHICH IS LOCATED SOUTH 45°31'46" WEST, 1923.79' FROM AN EXISTING




                                                                                                                                                                                                                                                                                 W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                STREET MONUMENT AT THE INTERSECTION OF 100 NORTH STREET AND 200 WEST STREET;
                                                                                                                                                                 13.    NAMES OF ADJOINING OWNERS ARE AS SHOWN HEREON.                                                                                                                                                                                                                                                                                14.      QUIT CLAIM DEED                                                  THENCE SOUTH 1°19'20" WEST, A DISTANCE OF 16.50 FEET; THENCE NORTH 88°40'40" WEST, A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               BOOK / PAGE: 1507 / 201                                          DISTANCE OF 882.75 FEET; THENCE NORTH 1°19'20" EAST, A DISTANCE OF 16.50 FEET; THENCE
                                                                                                                                                                 16.  THERE WAS NO EVIDENCE OF RECENT EARTH MOVING WORK                                                                                                                                                                                                                                                                                        ENTRY NO: 966628                                                 SOUTH 88°40'40" EAST, A DISTANCE OF 882.75 FEET TO THE POINT OF BEGINNING.
                                                                                                                                                                 OBSERVED BY THE SURVEYOR.                                                                                                                                                                                                                                                                                                                     DATE: MARCH 11, 2008      (NOT PLOTTED, ENTIRE PARCEL)           CONTAINING 0.33 ACRES




                                                                                                                                                                                                                                                                                 W
                                                                                                                                                                 17.    THERE ARE NO PROPOSED CHANGES IN STREET RIGHT OF WAY                                                                                                                                                                                                                                                                          15.      DEED RESTRICTION                                                 SURVEY CERTIFICATE:
                                                                                                                                                                 LINES KNOWN BY THE SURVEYOR.                                                                                                                                                                                                                                                                                                                  BOOK / PAGE: 1507 / 201
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ENTRY NO: 966628                                                 TO: PROVIDENCE CITY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DATE: MARCH 11, 2008      (NOT PLOTTED, ENTIRE PARCEL)




                                                                                                                                                                                                                                                                                 W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                THIS SURVEY IS TO CERTIFY THAT THIS MAP OR PLAT AND THE SURVEY ON WHICH IT IS BASED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      16.      PUBLIC UTILITY EASEMENT DEED                                     WERE MADE IN ACCORDANCE WITH THE 2016 MINIMUM STANDARD DETAIL REQUIREMENTS FOR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               BOOK / PAGE: 1550 / 1642                                         ALTA/NSPS LAND TITLE SURVEYS, JOINTLY ESTABLISHED AND ADOPTED BY ALTA AND NSPS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       N                                       ENTRY NO: 988512                                                 AND INCLUDES ITEMS 1, 4, 8, 11, 13, 16, AND 17 OF TABLE A THEREOF. THE FIELD WORK WAS
                                                                                                                                                                                                                                                                                        PARCEL ID: 02-096-0093                                                                                                                                                                                                 DATE: JANUARY 28, 2009   (PLOTTED AS SHOWN)                      COMPLETED ON SEPTEMBER 12, 2018.




                                                                                                                                                                                                                                                                                 W
                                                                                                                                                                                                                                                                                        PROVIDENCE CITY CORP

                                                                                                                                                                                                                                                                                                                                                                                                                     0                30'                       60'
                                                                                                                   PARCEL ID: 02-096-0010
                                                                                                                   FAYE TR ALLEN                                                                                                                                                                                                                                                                                                                                                                                     PARCEL ID: 02-294-COMM




                                                                                                                                                                                                                                                                                 W
                                                                                                                                                                       PARCEL ID: 02-096-0085                                                                              WM

                                                                                                                                                                       PROVIDENCE CITY CORP                                                                                                                                                                                                                                                                                                                          PROVIDENCE GATEWAY
                                                                                                      SS
                                                                                                                           SD
                                                                                                                                SS SD                    SS SD                  SS            SS              SS
                                                                                                                                                                                                                                                                                          SS
                                                                                                                                                                           SD            SD              SD                      SS                 SS                     SS
                                                                                                                                                                                                                            SD
                                                                                                                                                                                                                                                                                               SD
                                                                                                                                                                                                                                               SD                   SD
                                                                                                                      W                             W                  W             W             W                    W                  W                    W                                                                                                                                                                                                                                                                                                                                                                                                  P.O.B.    SEE
                                                                                                                                                                                                                                                                                                    W




                                                                                                                                       16.50'
                                                                                                                                                                                                                                                                                                                                W        W                                     W                                          S 88°40'40" E 882.75'                                                                                                                                                                                                                   MONUMENT DETAIL
                                                                                                                                                                                                                                                                                                                                                                                                   W         W               W                  W




                                                                                                                                    N 01°19'20" E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       W                         W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 PARCEL   W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        02-096-0066           W            W




                                                                                                                                        W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        W               W               W             W
                                                                                                                                                                                                                                                                                                                                                                                                                         N 88°40'40" W 882.75'                                                                                                                                                                          W                    W                    W                        W




                                                                                                                                                                                                                                                                                                    SD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0.33 ACRES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                16.50'




                                                                                                                                         WM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   op                       II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            S 01°19'20" W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              op                op                   op                   op
                                                                                                                                                                                                                                                                                                                                                                                             TP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PARCEL ID: 02-096-0011                                                                                                                                      O                        O
                                                                                                                                                                                                                                                                                                                                                                                       EJB                                                                                                        STEVEN R & TERRI MISENER
                                                                                                                                                         PARCEL ID: 02-096-0089
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 WM
                                                                                                                                                         PROVIDENCE CORNER LLC
                                                                                                                                                                                                                                                                                EXCEPTION




                                                                                                                                                                                                                                                                                                         SD
                                                                                                                                                                                                                                                                                                                                                                                                                 SURVEY NOTES:                                                                                                                                                                                                                                    PARCEL ID: 02-096-0002
                                                                                                                                                                                                                                                                                NUMBER 16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O




                                                                                                                                                           LEGEND:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PROVIDENCE CITY CORP
                                                                                                                                                                                                                                                                                                                                                                                                                 1.      THIS SURVEY WAS MADE AT THE REQUEST OF PROVIDENCE CITY FOR THE PURPOSE OF                                         5.    THIS DRAWING, ITS DESIGN, AND INVENTION THEREOF, IS THE PROPERTY OF CRS
                                                                                                                                                                                                          LIGHT POLE                                                                                                                                                                                             PROVIDING AN ALTA/NSPS LAND TITLE SURVEY AND CERTIFICATION TO THE PARCEL OF LAND                                          ENGINEERS AND IS SUBMITTED TO, AND IS FOR THE EXCLUSIVE USE OF, THE CLIENT
                                                                                                                                                                                                   PP

                                                                                                                                                                        PROPERTY BOUNDARY                 ELECTRIC POWER POLE                                                                                                                                                                                    SHOWN HEREON AND DESCRIBED IN A TITLE COMMITMENT PREPARED BY THE OLD REPUBLIC                                             REFERENCED ON THE SURVEY. ONLY COPIES AUTHORIZED IN WRITING AND INDIVIDUALLY
                                                                                                                                                                        LOT LINE                          GUY WIRE                                                                                                                                                                                               NATIONAL TITLE INSURANCE COMPANY, FILE NUMBER: 00055140, EFFECTIVE DATE: NOVEMBER                                         SIGNED AND SEALED BY THE SURVEYOR MAY BE USED AS THE OFFICIAL WORK OF THE
                                                                                                                                                                                                   EJB
                                                                                                                                                                                                          ELECTRIC JUNCTION BOX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O




                                                                                                                                                                        EASEMENT LINE                                                                                                                                                                                                                            7, 2017 AT 8:00 AM.                                                                                                       SURVEYOR.
                                                                                                                                                     O                  CHAIN LINK FENCE                  FIRE HYDRANT




                                                                                                                                                                                                   WM
                                                                                                                                                    op                  OVERHEAD POWER LINE               WATER METER                                                                                                                                                                                            2.   IN ADDITION TO THE STANDARD ALTA/NSPS LAND TITLE SURVEY REQUIREMENTS, THE                                            6.    THIS DRAWING AND ANY COPY THEREOF MAY NOT BE RELIED UPON FOR ANY PURPOSE,
                                                                                                                                                    SS                  SANITARY SEWER LINE               WATER VALVE                                                                                                                                                                                            FOLLOWING ITEMS FROM TABLE A HAVE BEEN REPRESENTED HEREON: 1, 4, 8, 11, 13, 16, AND 17.                                   BY ANY PARTY, EXCEPT FOR THOSE PARTIES THAT THIS DRAWING IS CERTIFIED TO.
                                                                                                                                                    SD                  STORM DRAIN LINE                  CATCH BOX
                                                                                                                                                                                                    SD
                                                                                                                                                     W                  WATER LINE                        STORM SEWER MANHOLE                                                                                                                                                                                    3.     THE BASIS OF BEARING FOR LINES SHOWN ON THIS SURVEY IS SOUTH 01°10'29" WEST,                                       7.    THIS DRAWING AND ANY COPY THEREOF MAY ALSO NOT BE RELIED UPON FOR ANY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O




                                                                                                                                                                                                                                                                    PARCEL ID: 02-096-0088




                                                                                                                                                                                                    SS
                                                                                                                                                                        EDGE OF DIRT ROAD                 SANITARY SEWER MANHOLE                                    PROVIDENCE CITY CORP                                                                                                                         2090.23 FEET, AS MEASURED BETWEEN THE PROVIDENCE CITY CENTERLINE MONUMENT AT THE                                          PURPOSE UNDER ANY OF THE FOLLOWING CONDITIONS:




Oct 11, 2018 - 8:30am
                                                                                                                                                                                                   TP
                                                                                                                                                                        SIDEWALK                          TELEPHONE PEDESTAL                                                                                                                                                                                     INTERSECTION OF 200 WEST AND 100 NORTH, AND THE PROVIDENCE CITY CENTERLINE                                                      7.1   ORIGINAL AND ANY COPIES NOT INDIVIDUALLY SIGNED AND SEALED BY THE
                                                                                                                                                                        CURB AND GUTTER                   SIGN                                                                                                                                                                                                   MONUMENT AT THE INTERSECTION OF 200 WEST AND 200 SOUTH.                                                                   SURVEYOR.
                                                                                                                                                                        CONCRETE WALL                     REBAR WITH CAP                                                                                                                                                                                                                                                                                                                         7.2   DEPENDENT MONUMENTS AND DATA SET, OR WORK PUBLISHED BY OTHERS AND
                                                                                                                                                                                                          SURVEY CONTROL POINT                                                                                                                                                                                   4.    DEEDS AND PLATS OF RECORD HAVE BEEN ROTATED TO MATCH THE AFOREMENTIONED                                             USED BY THE SURVEYOR ARE SUBSEQUENTLY FOUND TO BE IN ERROR.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          O




                                                                                                                                                                                                                                                                                                                                                                                                                 BASIS OF BEARING.                                                                                                               7.3   IMPROVEMENTS SHOWN HAVE BEEN ALTERED, CHANGED, OR ADDED TO
                                                                                                                                   O                        O                   O             O                                                                                                                                                                                                                                                                                                                                            SUBSEQUENT TO THE SURVEY.
                                                                                                                                                                                                              O                  O                   O
                                                                                                                                                                                                                                                                                                                                                  O                                O                   O         O                O                     O                  O                      O              O                O            O            O               O               O             O                 O                    O                    O                        O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         PRELIMINARY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               NOT FOR CONSTRUCTION
                                                                                                     RECORD OF REVISIONS                                                                                           0                  1                  2          PRINCIPAL                                                                                                                                                                                                                                                                                                                                                        STAMP                                     PROJECT NUMBER

                                                                                                                                                                                                                                                                       M. HIRST
                                                                                                                                                                                                               IF THE ABOVE SCALE BAR DOES NOT MEASURE 1-INCH       PROJECT MANAGER
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PROVIDENCE CITY                                                                                                                                     18004L.07
                                                                                                                                                                                                               IN LENGTH, DO NOT USE THIS DRAWING FOR SCALING                                                                                                                                                                                                                                                                                                                                                                                                                  SHEET                        OF
                                                                                                                                                                                                                                                                       M. PIERCE
                                                                                                                                                                                                               PURPOSES. DIMENSIONS AND MEASUREMENTS
                                                                                                                                                                                                                                                                    CHECKED BY
                                                                                                                                                                                                               SPECIFIED IN THE DRAWING TAKE PRECEDENCE TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           100 SOUTH ALTA/NSPS SURVEY                                                                                                                                      1                            1
                                                                                                                                                                                                               SCALED MEASUREMENTS.                                    J. NIELSEN                                                                                                                                                                                                                              LOCATED IN THE SOUTHWEST QUARTER OF SECTION 10
                                                                                                                                                                                                                                                                    DRAWN BY                                                                                                                                                                                                                                                                                                                                                                                                   SHEET NUMBER

                                                                                                                                                                                                               THE INFORMATION CONTAINED IN THIS DRAWING IS            J. MANGUM                                                                                                                                                                                                                                     TOWHNSHIP 11 NORTH, RANGE 1 EAST,
                                                                                                                                                                                                               THE PROPERTY OF CRS E NGINEERS AND IS NOT TO         DRAWING SCALE

                                                                                                                                                                                                               BE REPRODUCED, MODIFIED OR USED FOR ANY OTHER           AS SHOWN                                                                                                                                                                                                                                            SALT LAKE BASE & MERIDIAN
                                                                                                                                                                                                               PROJECT OR EXTENSION OF THIS PROJECT EXCEPT BY                                                                       4246 S Riverboat Rd, Ste 200 | Salt Lake City, UT 84123 | P: 801.359.5565 | www.crsengineers.com
                                                                                                                                                                                                                                                                    ISSUE DATE
                                                                                                                                                                                                               AGREEMENT WITH CRS E NGINEERS.                                                                                                                                                                                                                          100 SOUTH GATEWAY DRIVE                                                                                                                PROVIDENCE, UTAH
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1




File Path:P:\18004L.07 Providence-100 South Road Improvements\Drawings\XREF'S\XR-V-EX-BOUNDARY.dwg
                                                                                                                                                                                                                                                                       OCTOBER 11, 2018
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 17 of 33
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 18 of 33
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 19 of 33




                        EXHIBIT B
                     Subject Property Appraisal
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 20 of 33




SINGLETON & COMPANY
REAL ESTATE APPRAISING & CONSULTING
BOX 37, PROVIDENCE, UT, 84332


February 12, 2019

Providence City
15 South Main
Logan, Utah 84332

Att: John Drew, Mayor

Dear Mayor Drew

At the request of Scarlet Bankhead on behalf of Providence City, I have prepared the attached
appraisal of a 16.5 foot wide land parcel that is part of the south portion of the developed road
identified as 100 South. The land strip extends from 400 West to approximately 510 West in
Providence City. The land has a total area of 14,565 square feet equating to 0.334 acres.

I inspected the property on January 4, 2019 and have gathered the market data and completed the
analysis necessary to estimate the market value of the fee simple estate of the subject property.

The appraisal is intended to conform to the Uniform Standards of Professional Appraisal Practice
(USPAP) and with the Standards and Code of Professional Ethics of the Appraisal Institute. The
appraisal will be used by Providence City officials and their attorneys as a basis of determining
the land’s market value.

All applicable methods of valuation were completed for the appraisal report and it is written in a
narrative format. Because the land is part of the improved 100 South right-of-way the appraisal
is made subject to Hypothetical Conditions. These are described on Page 5 of the appraisal
report.

Based on my investigation and analysis, it is my opinion that the market value of the fee simple
interest in the office property as of January 4, 2019 is:

                                 SIXTY THOUSAND DOLLARS
                                         ($60,000.00)


The following report contains, in part, the data and analysis on which the value estimate is based.
Your attention is called to the section found in the addendum entitled "limiting conditions" as it
sets forth the general conditions and assumptions upon which the value estimate is made.

Respectfully submitted,



Thomas D. Singleton, MAI




Thomas D. Singleton, MAI                                                     Phone: (435)752-7290
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 21 of 33




                                         CERTIFICATION
 I do hereby certify that upon request by Scarlet Bankhead for and in behalf of city officials in
 Providence City, I have completed an appraisal of a narrow strip of land with 0.334 acres in
 Providence Utah. I certify that to the best of my knowledge and belief:
  1. The statements of fact contained in this report are true and correct.
  2. The reported analysis, opinions and conclusions are limited only by the reported assumptions and
     limiting conditions, and are my personal, impartial, and unbiased professional analyses, opinions and
     conclusions.
  3. I have no present or prospective interest in the property that is the subject of this appraisal report. I
     have no personal interest or bias with respect to the parties involved.
  4. I have not provided services as an appraiser or in any other capacity on this property in the last 3
     years. I have no bias with respect to the property that is the subject of this report or to the parties
     involved with this assignment.
  6. My compensation for completing this assignment is not contingent upon the development or reporting
     of a predetermined value or direction in value that favors the cause of the client, the amount of the
     value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly
     related to the intended use of this appraisal.
  7. The reported analyses, opinions, and conclusions were developed, and this report has been prepared,
     in conformity with the Uniform Standards of Professional Appraisal Practice.
  8. The reported analyses, opinions, and conclusions were developed, and this report has been prepared,
     in conformity with the Code of Professional Ethics and Standards of Professional Appraisal Practice
     of the Appraisal Institute.
  9. I have made a personal inspection of the property that is the subject of this report.
 10. No one provided significant real property appraisal assistance to the persons signing this report except
     as noted.
 11. The use of this report is subject to the requirements of the Appraisal Institute relating to review by its
     duly authorized representatives.
12. As of the date of this report, Thomas D. Singleton has completed the continuing education program of
     the Appraisal Institute.
13. My state (Utah/Idaho) appraisal certification/registration has not been revoked, suspended, canceled,
     or restricted.

 February 12, 2019



 Thomas D. Singleton, MAI
     Idaho State -Certified General Appraiser
         CGA 236-CG00 expires 6/30/19
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 22 of 33




                        EXHIBIT C
                     Letter to Opposing Counsel
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 23 of 33




                                          June 14, 2019

 Joseph M. Chambers
 Harris, Preston & Chambers Llp
 31 Federal Avenue
 Logan, UT 84321
 Phone: (435) 752-3551
 Fax: (435) 752-3556
 jchambers@utahlawfirm.com


 Re: Mark Thompson and Property on 100 South


 Dear Mr. Chambers:

        It was nice to have a conversation with you today on the phone. I appreciate you getting
 back to me. This letter is a brief follow up to our conversation. Providence City is interested in
 moving forward with the build out of 100 South, so the sooner we hear back from you, the better.

 The facts and issues as the City sees them:
    • Providence City is going to build 100 South through from Gateway Drive to 200 East.
    • Our Title Report shows George Hogan as the owner of the strip in question, with the
        deeds that your client has recorded subsequently (effectively clouding the title).
    • Your client, Mr. Thompson, purports to have owned the property before deeding it over
        to the City with the restriction.
            o Two Scenarios are reasonably plausible.
                    1. Providence City owns the property subject to the restriction (assuming the
                        restriction is legal and can be enforced), or
                    2. George Hogan’s heir(s) own(s) the property.
            o Either way the City sees no other option than to clear title to the property through
                an Eminent Domain action.
            o If your client did take legal ownership of the property, then at some point there
                will have to be a legal order to that effect. The City cannot simply ignore the
                possibility that a Hogan heir might turn up and claim ownership.
    • The property has appraised for a Fee Simple Estate at 14,565 SF property (0.334 acres) at
        $4.20 per square foot equating to $60,000
            o The Appraisal was performed by Tom Singleton in Logan.
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 24 of 33




            o The appraisal was “as if” the land was not under a road (the land really is
               currently under a road and cannot be used for any practical purpose, so our
               assertion is that the actual value of the land is something less than appraised.)
            o We asked that the appraisal be done in this manner, so as to find the highest
               amount that it could reasonably be worth.
     •   Mr. Thompson’s legal claim to the strip of property is tenuous, at best
            o If he did adversely possess it, or receive it through boundary by acquiescence,
               there is no record in the courts that we have been able to find.
            o If Mr. Thompson did actually take legal possession, a judge would have to at
               some point rule that that is the case to allow the City to rely on the chain of
               ownership from Hogan to Mr. Thompson to Providence City.
            o In an Eminent Domain action, Mr. Thompson’s only claim to fair compensation
               would be the amount that the restriction is worth; Arguably, the restriction is not
               worth the full value of a Fee Simple estate, since Providence actually owns the
               land subject to any enforceable/legal restriction.

 Questions for Mr. Thompson:
    1. Is there a number in the $0 to $60,000.001 range that your client would accept from
        Providence City to release the restriction? If the answer to this is “no”, then it doesn’t
        seem reasonable to continue any further negotiations.
            a. If this were an option, as part of any agreement, the City would ask that Mr.
               Thompson indemnify the City against any claims from Hogan’s heirs.
    2. I know you didn’t particularly like the way I approached you with question number 1 on
        the phone. In the alternative, is Mr. Thompson willing to sell/release the restriction for
        any amount of money? If so, how much?

         Again, thank you for your time today. As I mentioned earlier, the sooner we get a
 response, the better from our perspective. We are also willing to sit down and have a discussion
 if you and Mr. Thompson feel that it would be worthwhile. I’ll assume that your client isn’t
 interested in continued discussions if I haven’t heard back from you by March 11, 2019.




 1
   As we discussed on the phone, I know that at least 2 Council members would offer $10k
 toward a resolution and I would strongly advise them to make that deal. One council member is
 adamant that the most the City should pay is the amount that Mr. Thompson can show that he
 spent on acquiring the property (ie. paid property taxes and perhaps recording fees for the deeds,
 etc.)


 32 E. Main Street | Sandy, Utah 84070 | Phone 801.550.3988 | Facsimile 800.388.7054
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 25 of 33




         My cell phone number is 801-550-3988 and my email is chad@cwutah.com. Please feel
 free to contact me with any questions or concerns.



                                   Respectfully Submitted,

                                   COWDELL & WOOLLEY, P.C.



                                   Chad L. Woolley
                                   Attorney at Law

 CLW/bms




 32 E. Main Street | Sandy, Utah 84070 | Phone 801.550.3988 | Facsimile 800.388.7054
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 26 of 33




                         EXHIBIT D
                   Title Search on Subject Property
Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 27 of 33
     Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 28 of 33




                                            Schedule A
                                               (continued)
File No. 00055140

                                           LEGAL DESCRIPTION


Beginning 1.67 rods West of the Northeast corner of Lot 4, Block 27, Plat "A" PROVIDENCE FARM SURVEY and
running thence West 53.5 rods; thence South 1 rod; thence East 53.5 rods; thence North 1 rod to beginning.

Part of Tax Parcel No. 02-096-0066




ORT Form 4308
Schedule A
ALTA Commitment for Title Insurance 6/06
         Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 29 of 33




Chad L. Woolley (#9286)
Donald N. Lundwall (#14705)
Chase A. Andrizzi (#16773)
COWDELL & WOOLLEY, PC
32 East Main Street
Sandy, Utah 84070
Telephone: (801) 550-3988
chad@cwutah.com
donald@cwutah.com
chase@cwutah.com

Attorneys for the Plaintiff


               IN THE FIRST DISTRICT COURT – CACHE COUNTY DPT
                              CACHE COUNTY, STATE OF UTAH


PROVIDENCE CITY, a municipal
corporation;
                                                         AMENDED COMPLAINT
       Plaintiff,                                            SUMMONS

v.                                                   Civil No. 190100206

MARK THOMPSON, an individual; and                    Judge Kevin K. Allen
DOES 1-50, a group of unidentified
property-interest holders;

       Defendants.


THE STATE OF UTAH TO:                  MARK THOMPSON
                                       7100 South 4400 West
                                       Wellsville, UT 84339

       You are hereby summoned and required to answer the attached amended complaint.

Within 21 days after service of this summons you must file your written answer with the clerk of

the court at the following address: 135 North 100 West, Logan, UT 84321. You must also mail

or deliver a copy to Plaintiff’s attorney, Chad L. Woolley, at the address listed above. If you fail
         Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 30 of 33




to do so, judgment by default may be taken against you for the relief demanded in the amended

complaint. The amended complaint has already been filed in this matter and is currently being

kept by the clerk of the court.

        DATED this 15th day of July, 2019.

                                                          /s/ Chad L. Woolley
                                                       CHAD L. WOOLLEY
                                                       Attorney for Plaintiff




Thompson Summons: Providence City v. Thompson et al.                               Page 2 of 2
         Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 31 of 33




Chad L. Woolley (Utah Bar #9286)
Donald N. Lundwall (Utah Bar #14705)
Chase A. Andrizzi (Utah Bar #16773)
COWDELL & WOOLLEY, PC
32 East Main Street
Sandy, Utah 84070
Telephone: (801) 550-3988
chad@cwutah.com
donald@cwutah.com
chase@cwutah.com

Attorneys for the Plaintiff


               IN THE FIRST DISTRICT COURT – CACHE COUNTY DPT
                              CACHE COUNTY, STATE OF UTAH


PROVIDENCE CITY, a municipal
corporation;
                                                           STIPULATED
       Plaintiff,                                        PROOF OF SERVICE

v.                                                 Civil No. 190100206

MARK THOMPSON, an individual; and                  Judge Kevin K. Allen
DOES 1-50, a group of unidentified
property-interest holders;

       Defendants.


       Plaintiff, by and through its counsel of record, hereby submits proof of completed service

of the Amended Complaint and Summons in the above-captioned matter. Counsel for Defendant

has agreed to accept electronic service of the documents described above and hereby

acknowledges receipt of such documents as being served on July 15, 2019.

       DATED this 15th day of June, 2019.
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 32 of 33




                                                           /s/ Chad L. Woolley
                                                        CHAD L. WOOLLEY
                                                        Attorney for Plaintiff


I hereby acknowledge that on July 15, 2019 I received electronic copies of the Amended
Complaint and Summons for the above-captioned matter.

                                                          /s/
                                                        JOSEPH M. CHAMBERS
                                                        Counsel for Defendant Mark Thompson

                       (signature used by Chad L. Woolley with permission of Joseph M. Chambers)




Stip. Proof of Service: Providence v. Thompson et al.                                  Page 2 of 3
          Case 1:19-cv-00088-EJF Document 2 Filed 08/08/19 Page 33 of 33




                                    CERTIFICATE OF DELIVERY

        I hereby certify that on July 15, 2019 a true and correct copy of the foregoing PROOF

OF SERVICE was delivered via email to the following:

JOSEPH M. CHAMBERS
Attorney for Defendant Mark Thompson
jchambers@utahlawfirm.com

                                                           /s/ Chad L. Woolley
                                                        CHAD L. WOOLLEY
                                                        Attorney for Plaintiff




Stip. Proof of Service: Providence v. Thompson et al.                                 Page 3 of 3
